Citation Nr: 1708146	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, and from December 1990 to June 1991.  He also had additional service in the Army National Guard with additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) from December 1967 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Concerning the Veteran's claim for service connection for PTSD, the Board notes that the record reflects various diagnostic impressions, including a depressive disorder and a generalized anxiety disorder.   Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran has stated that during service he was stationed in Saudi Arabia where he was subject to scud missile attacks several times and the threat of chemical attacks.  He reported that he was in constant fear of his life.  See VA Form 21-4138, dated August 7, 2010.  His service records support that he experienced scud attacks and chemical alarms.  See Comprehensive Clinical Evaluation Program, dated June 23, 1994.  

The Veteran's service treatment records show that on separation examination in May 1991 he reported that he had recurring thoughts about his experiences during Desert Storm.  The examiner noted that he had initial and terminal insomnia, interrupted sleep, and dreams about war experiences.  The examiner also noted that PTSD should be considered.  

After service in June 1994, the Veteran gave a history of a depressed mood for one year, as well as of difficulty concentrating, memory problems, and sleep disturbance for six months.  See Clinical Assessment Form, dated June 23, 1994.  He was assessed as having depression in August 1994.  See Report of Medical Examination, dated August 30, 1994.  In January 1995, he was diagnosed as having major depression, in full remission.  See Persian Gulf Consultation, dated January 3, 1995.  On VA examination in May 2003, the Veteran was diagnosed as having a generalized anxiety disorder.

There may be outstanding treatment records.  The Veteran asserts that he was treated for a psychiatric disorder at the Tuskegee, Alabama, VA Medical Center from 1991 to 1995.  See VA Form 21-4142, dated August 27, 2002.  These records have not been obtained, as the earliest VA treatment records associated with the file are dated in August 1997.  As the treatment records are potentially relevant to the claim, the RO/AMC should contact the Tuskegee VA Medical Center to obtain the records.

Additionally, although the Veteran was afforded a VA examination in April 2016, that examination only addressed his asserted PTSD, and did not address the previous diagnoses in his treatment records.  Therefore, a new VA examination is necessary to determine the etiology of any current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records, to include any archived records, from the Tuskegee VA Medical Center, dated from 1991 to 1997.  If these records are not available, a negative reply is required.

2.  Obtain the Veteran's VA treatment records, dated from September 2016 forward.

3.  After completing the above, schedule the Veteran for a VA psychiatric examination by a psychologist or psychiatrist.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he has reviewed the folder in conjunction with the examination.

(a) The examiner must provide an opinion as to whether the Veteran meets the diagnostic criteria for any current psychiatric disorder, to include PTSD, generalized anxiety disorder, depressive disorder, etc.

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's claimed in-service stressors.

In providing these opinions, the examiner must acknowledge the following:

* The Veteran served on active duty from December 1990 to June 1991.  During his service in Saudi Arabia, he was subject to scud missile attacks several times and the threat of chemical attacks;  

* The Veteran's service treatment records show that on separation examination in May 1991, he reported that he had recurring thoughts about his experiences during Desert Storm.  The examiner noted that he had initial and terminal insomnia, interrupted sleep, and dreams about war experiences.  It was noted that PTSD should be considered;  

* Four years after service in June 1994, the Veteran gave a history of a depressed mood for one year, as well as of difficulty concentrating, memory problems, and sleep disturbance for six months.  See Clinical Assessment Form, dated June 23, 1994.  He was assessed as having depression in August 1994.  See Report of Medical Examination, dated August 30, 1994.  In January 1995, he was diagnosed as having major depression, in full remission.  See Persian Gulf Consultation, dated January 3, 1995; and  

* On VA examination in May 2003, the Veteran was diagnosed as having a generalized anxiety disorder.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




